Judge Johnson
dissenting.
I respectfully dissent from the majority opinion. In upholding the Commission’s decision (Commissioner Clay dissenting) the majority opinion correctly states our standard of review and the burden of proof plaintiff must carry in order to receive compensation. I agree with the majority opinion that “the record indicates that the Commission believed that plaintiffs hernia was, in fact, caused by his accident at work.” However, I disagree with the majority’s conclusion that “the Commission properly found that no causal connection was established, as required by G.S. 97-2(18).”
*85Deputy Commissioner Page found as fact, inter alia, as follows:
6. On January 22, 1985, plaintiffs normal work routine was interrupted and plaintiff thereby sustained an injury. Plaintiffs hernia appeared the following day but was not accompanied by any pain until approximately six weeks following the date of injury.
The majority opinion by the Full Commission states: “[w]hile it appears obvious from the medical evidence in this matter that the hernia complained of by the Plaintiff arose out of his employment, we are unable to award compensation in the face of a clear and unequivocal requirement in the statute which remains unsatisfied in this matter.”
I fully agree with Commissioner Clay’s dissent on the basis that the facts of this case dictate that when the statute is construed liberally plaintiffs testimony about the “strain” he felt should be sufficient to establish the “pain” required by G.S. 97-2(18) when there is no question that plaintiff’s injury was sustained in the course of his employment. My understanding of the technical requirements of G.S. 97-2(18) is that they serve the purpose of insuring that only valid claims may be filed pursuant to G.S. 97-2(18). There is no question that plaintiff is asserting a valid claim inasmuch as Deputy Commissioner Page and the Full Commission concluded, and the evidence fully supports, that plaintiff sustained his injury in the course of his employment.
Commissioner Clay, in his dissent, appropriately includes a statement of the purpose of the Workers’ Compensation Act as follows: “[t]he Workers’ Compensation Act is to be construed liberally to effectuate the broad intent of the Act to provide compensation for employees sustaining an injury arising out of and in the course of the employment, and no technical or strained construction should be given to defeat this purpose.” See generally, Johnson v. Asheville Hosiery Co., 199 N.C. 38, 153 S.E. 2d 591 (1930). In the case sub judice, plaintiff honestly, and obviously without any prior “coaching,” described the circumstances of his injury. The Commission concedes that plaintiff was injured in the course of his employment. But for the lack of plaintiffs use of the magic word “pain” he would have been compensated. Moreover, expert testimony established that pain is not universally experi*86enced when a hernia occurs. However, plaintiffs hernia was accompanied by pain, according to the findings made by Commissioner Page, but this pain was not experienced by plaintiff until six weeks after his injury. Plaintiff repeatedly testified that the hernia made him feel sick and further testified that the hernia “felt like somebody hit me in the stomach.” Since plaintiff sustained his injury in the course of employment he is entitled to compensation. The technical construction of the Workers’ Compensation Act utilized by the Commission to deny compensation to plaintiff was error as a matter of law. I vote to reverse and remand to the Commission to render an award of compensation in plaintiffs behalf.